DECISION AND JUDGMENT
{¶ 1} This matter is before the court as an original action in prohibition. Relator, Daniel J. Sullivan, seeks an order from this court prohibiting respondent, Judge Donald L. Ramsey of the Lucas County Court of Common Pleas, Domestic Relations Division, from continuing to exercise jurisdiction in the underlying case of Janet M. Sullivan v.Daniel J. Sullivan, Lucas County Domestic Relations Court (case No. DR-1996-0989). Relator also seeks an order from this court vacating the "Amended Qualified Domestic Relations Order" journalized in the underlying case on April 7, 2009 by respondent. *Page 2
 {¶ 2} Relator filed a timely notice of appeal in this court on January 20, 2009 from the January 9, 2009 judgment entry and the Qualified Domestic Relations Order in the underlying case. Once relator's notice of appeal was filed (case No. L-09-1022), the trial court was divested of jurisdiction in its case no. DR-1996-0989. State ex rel. SpecialProsecutors v. Judges, Court of Common Pleas (1978), 55 Ohio St. 2d 94,97.
 {¶ 3} On consideration whereof, this court issues a peremptory writ of prohibition and orders that respondent refrain from taking any action inconsistent with this court's ability to affirm, modify or reverse respondent's January 9, 2009 judgment entry in case no. DR-1996-0989. Further, the trial court's April 7, 2009 "Amended Qualified Domestic Relations Order" in case no. DR-1996-0989 is vacated.
 {¶ 4} A copy of this peremptory writ shall be served upon respondent personally, by the Lucas County clerk or deputy clerk, who is hereby specially authorized to serve this writ. The clerk or deputy clerk shall verify, by affidavit, the time, place and manner of service and file such verification upon completion of the service.
 {¶ 5} The clerk is further directed to immediately serve upon all other parties a copy of this peremptory writ in a manner prescribed by Civ. R. 5(B).
 {¶ 6} Costs assessed to respondent.
 {¶ 7} It is so ordered. *Page 3 
Mark L. Pietrykowski, J., Arlene Singer, J., Thomas J. Osowik, J. concur. *Page 1